 



EXHIBIT 10.3
EMPLOYMENT AGREEMENT
     THIS AGREEMENT, is made as of this 9th day of May 2006, by and between
Bowater Incorporated, a Delaware corporation having a mailing address of 55 East
Camperdown Way, Greenville, South Carolina 29601 (the “Corporation”), and Ronald
T. Lindsay, 1214 Belgrave Place, Charlotte, NC 28203 (the “Executive”).
     WHEREAS, the Corporation initially employed the Executive as Vice
President, General Counsel and Secretary of the Corporation pursuant to the
terms of an Employment Agreement dated January 16, 2004 (the “Prior Agreement”),
and the Executive was elected to Senior Vice President, General Counsel and
Secretary in January, 2005;
     WHEREAS, the Corporation desires to continue to employ the Executive as
Senior Vice President, General Counsel and Secretary, and the Executive desires
to continue serving the Corporation in such capacity, and the parties desire to
enter into a new Employment Agreement to set forth the terms and conditions of
the Executive’s employment;
     NOW, THEREFORE, the Executive and the Corporation hereby agree to cancel
the Prior Agreement and enter into this new employment agreement (the
“Agreement”) as follows:
     1. Employment. During the term of this Agreement, the Corporation agrees to
employ the Executive as Senior Vice President, General Counsel and Secretary,
and the Executive agrees to serve the Corporation in such capacities, in
accordance with and subject to the provisions of this Agreement.
     2. Term.

  (a)   Subject to the provisions of subparagraphs (b) and (c) of this
Section 2, the term of this Agreement shall be effective as of May 9, 2006 (the
“Effective Date”), and shall continue thereafter until terminated by either
party by written notice given to the other party at least thirty (30) days prior
to the effective date of any such termination. The effective date of the
termination shall be the date stated in such notice, provided that if the
Corporation specifies an effective date that is more than thirty (30) days
following the date of such notice, the Executive may, upon thirty (30) days’
written notice to the Corporation, accelerate the effective date of such
termination.     (b)   Notwithstanding Section 2(a), upon the occurrence of a
Change in Control as defined in the Change in Control Agreement between the
Corporation and the Executive (the “Change in Control Agreement”), the term of
this Agreement shall be deemed to continue until terminated, but in any event,
for a period of not less than three (3) years following the date of the Change
in Control, unless such termination shall be at the Executive’s election for
other than “Good Reason” as that term is defined in the Change in Control
Agreement.     (c)   Notwithstanding Section 2(a), the term of this Agreement
shall end upon:

  (i)   the death of the Executive;

 



--------------------------------------------------------------------------------



 



  (ii)   the “Disability” of the Executive as defined in Section 1.15 of the
Supplemental Benefit Plan for Designated Employees of Bowater Incorporated and
Affiliated Companies (the “SERP”); or     (iii)   the Executive’s retirement as
of the retirement date.

     3. Position and Duties. Throughout the term hereof, the Executive shall be
employed as Senior Vice President, General Counsel and Secretary of the
Corporation (subject to election by the Board of Directors), with the duties and
responsibilities customarily attendant to that office, provided that the
Executive shall undertake such other and further assignments and
responsibilities of at least comparable status as the Board of Directors may
direct. The Executive shall diligently and faithfully devote his full working
time and best efforts to the performance of the services under this Agreement
and to the furtherance of the best interests of the Corporation. The Executive
shall report directly to the Chief Executive Officer of the Corporation.
     4. Place of Employment. The Executive will be employed at the Corporation’s
headquarters, currently located in Greenville, SC, or at such other place as the
Corporation shall designate from time to time.
     5. Compensation and Benefits.

  (a)   Base Salary. The Corporation shall pay to the Executive a base salary of
$309,435 (Salary Grade 34) payable in substantially equal periodic installments
on the Corporation’s regular payroll dates. The Executive’s base salary shall be
reviewed at least annually and from time to time may be increased (or reduced,
if such reduction is effected pursuant to across-the-board salary reductions
similarly affecting all management personnel of the Corporation).     (b)  
Incentive Plans.

  (i)   Annual Incentive Plan. In addition to his base salary, the Executive
shall be eligible to receive an annual incentive award under the Corporation’s
annual incentive plan in effect from time to time determined in the manner, at
the time, and in the amounts set forth under such plan.     (ii)   MTIP. The
Executive shall be eligible to participate in the Bowater Incorporated Mid-Term
Incentive Plan. The Executive’s awards, if any, shall be prorated based on his
date of employment hereunder.     (iii)   Stock-Based Incentive Compensation.
Subject to the approval of the Board of Directors, the Executive shall be
eligible for an annual award under a Bowater stock-based incentive program, as
modified from time to time, and for so long as such program continues.

  (c)   Benefit Plans. The Corporation shall make contributions on the
Executive’s behalf to the various benefit plans and programs of the Corporation
in which the

2



--------------------------------------------------------------------------------



 



      Executive is eligible to participate in accordance with the provisions
thereof as in effect from time to time.

  (d)   Supplemental Retirement Plan Enhancements. Executive shall continue to
be eligible to participate in the SERP. If Executive continues in employment
with the Corporation through September 30, 2006, Executive shall be credited
with two additional years and three months of service credit under the SERP (for
a total of five years as of that date). If the Executive’s employment is
terminated by either party for any reason other than Disability or “Cause” as
defined in Section 1.07 of the SERP, after September 30, 2006, Executive shall
be entitled to receive an immediate lump sum distribution of his accrued SERP
benefit, and retiree health care and life insurance benefits as otherwise
provided in the SERP. If Executive is involuntarily terminated for reasons other
than Disability or Cause at any time before September 30, 2006, Executive shall
be credited with a total of five years of service under the SERP and entitled to
receive an immediate lump sum distribution of his accrued SERP benefit and
retiree health care and life insurance benefits as otherwise provided in the
SERP. In such circumstances, the ten-year service requirement under the SERP for
immediate distribution of SERP benefits and entitlement to retiree health care
and life insurance benefits shall be waived. If the Executive’s employment is
terminated because of Disability, the Executive shall continue to accrue service
in accordance with the terms of the Bowater Incorporated Retirement Plan, the
Bowater Incorporated Benefits Equalization Plan and the SERP (and receive the
additional two years and three months of service credit described above) and be
eligible for the Disability benefits under Section 4.04 of the SERP in
accordance with its terms. Upon the earlier to occur of the Executive’s death,
the Executive’s 65th birthday, or his recovery from Disability, he shall be
entitled to an immediate lump sum distribution of his accrued SERP benefit and
retiree health care and life insurance benefits as otherwise provided in the
SERP. If the Executive’s employment is terminated by death, his surviving spouse
(or his estate, if his spouse fails to survive him) shall be entitled to receive
an immediate lump sum distribution of his accrued SERP benefit (and receive the
additional two years and three months of service credit described above) and, if
his spouse survives him, she shall be entitled to retiree health care benefits
as further described in the SERP.     (e)   Vacations. The Executive shall be
entitled to paid vacation in keeping with the Corporate policy as in effect from
time to time, to be taken at such time or times as may be approved by the
Corporation.     (f)   Expenses. The Corporation shall reimburse the Executive
for all reasonable expenses properly incurred, and appropriately documented, by
the Executive in connection with the business of the Corporation.     (g)  
Perquisites. The Corporation shall make available to the Executive all
perquisites to which he is entitled by virtue of his position.

3



--------------------------------------------------------------------------------



 



     6. Nondisclosure. During and after the term of this Agreement, the
Executive shall not, without the written consent of the Board of Directors of
the Corporation, disclose or use directly or indirectly (except in the course of
employment hereunder and in furtherance of the business of the Corporation or
any of its subsidiaries and affiliates) any of the trade secrets or other
confidential information or proprietary data of the Corporation or its
subsidiaries or affiliates; provided, however, that confidential information
shall not include any information known generally to the public (other than as a
result of unauthorized disclosure by the Executive) or any information of a type
not otherwise considered confidential by persons engaged in the same or similar
businesses.
     7. Noncompetition. During the term of this Agreement and for a period of
one (1) year after the date the Executive’s employment terminates, the Executive
shall not, without the prior approval of the Board of Directors of the
Corporation or its delegate, in the same or a similar capacity engage in or
invest in, or aid or assist anyone else in the conduct of any business (other
than the businesses of the Corporation and its subsidiaries and affiliates)
which directly competes with the business of the Corporation and its
subsidiaries and affiliates as conducted during the term hereof. If any court of
competent jurisdiction shall determine that any of the provisions of this
Section 7 shall not be enforceable because of the duration or scope thereof, the
parties hereto agree that said court shall have the power to reduce the duration
and scope of such provision to the extent necessary to make it enforceable and
this Agreement in its reduced form shall be valid and enforceable to the extent
permitted by law. The Executive acknowledges that the Corporation’s remedy at
law for a breach by the Executive of the provisions of this Section 7 will be
inadequate. Accordingly, in the event of the breach or threatened breach by the
Executive of this Section 7, the Corporation shall be entitled to injunctive
relief in addition to any other remedy it may have.
     8. Severance Pay.

  (a)   If the Executive’s employment hereunder is involuntarily terminated for
any reason other than those set forth in Section 2(c) hereof, then unless the
Corporation shall have terminated the Executive for Cause, the Corporation shall
pay the Executive severance pay in an amount equal to twenty-four (24) months of
the Executive’s base salary on the effective date of the termination, plus 1/12
of the amount of the last bonus paid to the Executive under the Corporation’s
annual incentive plan as applicable to the Executive, for each month in the
period beginning on January 1 of the year in which the date of the termination
occurs and ending on the date of the termination and for each months’ base
salary to which the Executive is entitled under this Section 8; provided, that
any amount paid to the Executive by the Corporation for services rendered
subsequent to the thirtieth (30th) day following the communication to the
Executive of notice of termination shall be deducted from the severance pay
otherwise due hereunder.     (b)   The severance pay shall be paid in a lump sum
as soon as administratively feasible following the Executive’s effective date of
termination, but in no event shall payment be made later than March 15 following
the calendar year of the Executive’s termination from employment, unless
otherwise required by Internal

4



--------------------------------------------------------------------------------



 



      Revenue Code Section 409A or guidance issued thereunder.

  (c)   The severance pay shall be in lieu of all other compensation or payments
of any kind relating to the termination of the Executive’s employment hereunder;
provided, that the Executive’s entitlement to compensation or payments under the
Corporation’s retirement plans, stock option or stock-based incentive plans,
savings plans, or bonus plans attributable to service rendered prior to the
effective date of the termination shall not be affected by this clause and shall
continue to be governed by the applicable provisions of such plans; and provided
further, that in lieu hereof, at his election, the Executive shall be entitled
to the benefits of the Change in Control Agreement between the Corporation and
the Executive, if termination occurs in a manner and at a time when such Change
in Control Agreement is applicable.

     9. Notices. Any notices required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered or mailed, by registered or certified mail, return receipt requested
to the respective addresses of the parties set forth above, or to such other
address as any party hereto shall designate to the other party in writing
pursuant to the terms of this Section 9.
     10. Severability. The provisions of this Agreement are severable, and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of any other provision.
     11. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the substantive laws of the State of Delaware.
     12. Agreement Supersedes. This Agreement shall cancel and supersede all
prior agreements relating to employment between the Executive and the
Corporation.
     13. Waiver of Breach. The waiver by a party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by any of the parties hereto.
     14. Binding Effect. The terms of this Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the Corporation and the
heirs, executors,

5



--------------------------------------------------------------------------------



 



administrators and successors of the Executive, but this Agreement may not be
assigned by the Executive.
     IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Agreement as of the day and year first above written.

             
BOWATER INCORPORATED
      EXECUTIVE
 
           
By
  /s/ David J. Paterson       /s/ Ronald T. Lindsay
 
           
 
  David J. Paterson       Ronald T. Lindsay
 
  Chief Executive Officer        

6